Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) s 1, 3, 5-9 and 11, drawn to a topical cosmetic composition.
Group II, claim(s) 12-21 and 25-29, drawn to a method for treating and/or preventing a skin condition.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the topical cosmetic composition as described in instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Edelson et al (US 2016/0213757 A1) as explained below in Paragraph 16. 
Furthermore, if Group II is elected, applicant also needs to choose a single species of the skin condition as listed in instant claim 13 and identify the claims readable on the elected species, including any claims subsequently added.  The species of the skin conditions are as follows: 
Actinic keratosis; acne vulgaris; body odor; scalp condition selected from dandruff, seborrhec dermatitis and hair loss; ageing-related condition selected from wrinkles, looseness and dryness; and scar. 
During a telephone conversation with Mr. David R. Saliwanchik (attorney for applicant) on February 23, 2021, a provisional election was made without traverse to prosecute the invention of Group II, 12-21 and 25-29.  Applicant furthermore chose actinic keratosis as the single species of the skin condition, and claims 12, 13, 19-21, 25-29 are readable on the elected specie.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 3, 5-9, 11 and 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 12 is objected to because of the following reason:  Currently instant claim 12 (of the elected invention) depends from claim 1 (of the non-elected invention).  Thus,  Applicant needs to rewrite instant claim 12 in independent form including all of the limitations of claim 1.
Appropriate correction is required.
For the purpose of examining the claim on the merit, the Examiner is treating instant claim 12 as if it is incorporating all of the limitations of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 19-21, 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a skin condition such as actinic keratosis, does not reasonably provide enablement for preventing (ahead) such condition before it happens.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Instant 112(a) rejection can be overcome by deleting “/or preventing” in claim 12. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25 and 27 are not further limiting the subject matter of instant claim 12 since claim 12 (which incorporates all of the limitations of claim 1) is already including the claim limitations of instant claims 25 and 27.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 19-21, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 2016/0213757 A1).
Edelson teaches (see abstract and claims 1-2) a method of administering a nanoemulsion to the skin of a patient exhibiting symptom(s) of a skin disorder, such as actinic keratosis, acne, hyperhidrosis, bromhidrosis, chromhidrosis, rosacea, hair loss, and/or dermal infection, wherein the nanoemulsion comprises an aqueous dispersion medium, an oil, a surfactant and at least one therapeutic agent.  Edelson also teaches  ([0116] and claim 181) surfactin among the examples for the surfactant.  It would have been obvious to one skilled in the art to administer a nanoemulsion containing surfactin (as the surfactant) to the skin of a patient exhibiting symptoms of actinic keratosis with a reasonable expectation of success.  According to present specification, surfactin is a lipopeptide produced by certain bacterial strains, mainly Bacilus subtilis (see pg.13, lines 8-9).  Thus, Edelson renders obvious instant claims 12, 13, 20, 25 and 27 (instant claim 27 does not require the presence of the enzyme produced by a microorganism: i.e., instant claim 1 recites “a biosurfactant produced by a microorganism and/or enzyme produced by a microorganism”.  Thus, Edelson, which teaches instant biosurfactant produced by a microorganism, still teaches instant claim 27). 
With respect to instant claim 19, Edelson teaches ([0270]) that its composition can be applied once a day or two times a day.  Thus, Edelson renders obvious instant claim 19.
With respect to instant claim 21, Edelson teaches ([0263]) that its composition may be formulated as cleansing lotion, cleaning cream or soaps, in which case it would be obvious to rinse it out from the skin after use.  Thus, Edelson renders obvious instant claim 21.
With respect to instant claim 28, Edelson teaches ([0276]-[0278], [0280] and [0283]) that its invention can be made into a pharmaceutical composition and that emulsifiers such as polyacrylic acid may be used.  Thus, Edelson renders obvious instant claim 28.  
With respect to instant claim 29, Edelson teaches ([0332]) that its composition can contain (additional) therapeutic agents such as agent useful for treating acne.  Thus, Edelson renders obvious instant claim 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 27, 2021